                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 18-cv-23443-GAYLES

CARACOL TELEVISION, S.A.,

                  Plaintiff,

vs.

TELEMUNDO TELEVISION STUDIOS,
LLC., TELEMUNDO INTERNACIONAL
LLC, and TELEMUNDO NETWORK
GROUP, LLC,

                  Defendants.
                                               /

                                          ORDER

           THIS CAUSE comes before the Court on the Motion of Plaintiff Caracol

Television, S.A., for Entry of Preliminary Injunction (the “Motion”) [ECF No. 3]. The

Court has reviewed the briefs, the arguments of counsel, the record in this case, and is

otherwise fully advised. Because the Court finds that Plaintiff has not met its burden to

establish that irreparable injury will be suffered in the absence of an injunction, Plaintiff’s

Motion is denied.

      I.      Background

           This is a dispute over use and ownership of a telenovela character. According to

the allegations in the Amended Complaint, Plaintiff and Defendants, Telemundo

Television Studios, LLC., and its affiliates (“Telemundo”), are both media production

companies. At one time, they partnered to jointly develop, produce, and distribute a

telenovela titled “El Senõr de los Cielos” (the “Telenovela”). As part of this, the parties

entered into several different contractual agreements regarding: (1) the parties’ individual

                                              1
rights to certain exclusive exploitations and distributions of the Telenovela; (2) the

copyright to the script, given jointly to the parties; (3) the copyright to the Telenovela,

given jointly to the parties, and; (4) the ownership, development, and distribution rights

for derivative works of the Telenovela, given jointly to the parties. Most notably for this

Motion, the parties also entered in an agreement regarding production and distribution of

a sequel to the Telenovela (the “Letter Agreement”).

       The Letter Agreement provided that Telemundo would produce and distribute a

sequel, subject to certain exhibition rights granted to Caracol. It gave Telemundo the

right to “use all elements (e.g., characters . . .)” of the original show and the “right, title

and interest (including copyright), throughout the universe in and to the Sequel . . . and

all elements[,] underlying works or portions thereof, . . . in any and all media and

formats[,] now known or hereafter devised, in perpetuity, including without limitation all

literary, dramatic[,] and other material contained therein, . . . .” [ECF No. 7, ¶ 20 (citing

Exhibit C, at 3)].

       The Telenovela featured a character known as “El Cabo.” Caracol alleges that El

Cabo is a distinctive character with certain features that make him noteworthy, or in other

words, subject to a copyright. The parties contest whether the Letter Agreement gave

Telemundo a license or a copyright over El Cabo or merely gave Telemundo the right to

use El Cabo for specific scenes in the Telenovela and a few additional scenes in other

telenovelas.

       Caracol alleges—and Telemundo does not dispute—that over the past four years,

Telemundo produced additional telenovelas, outside of El Senõr de los Cielos, featuring

El Cabo without Caracol’s explicit consent. The extent of how many and how often the



                                              2
character was used in them is disputed, but there is no question that Telemundo used the

character. There is also no dispute that Telemundo intends to keep using the character,

though the extent of its continued use is not clear. Telemundo maintains that it does not

need explicit consent because the Letter Agreement, among others, gave Telemundo the

right to produce a sequel and otherwise use the character. Caracol brings this Motion to

stop Telemundo from using El Cabo in any current or future works.

   II.      Legal Standard

         “A preliminary injunction may be granted to a moving party who establishes ‘(1)

substantial likelihood of success on the merits; (2) irreparable injury will be suffered unless

the injunction issues; (3) the threatened injury to the movant outweighs whatever

damage the proposed injunction may cause the opposing party; and (4) if issued, the

injunction would not be adverse to the public interest.’” United States v. Alabama, 691

F.3d 1269, 1281 (11th Cir. 2012) (quoting McDonald’s Corp. v. Robertson, 147 F.3d

1301, 1306 (11th Cir. 1998)). “A preliminary injunction is an extraordinary and drastic

remedy that should not be granted unless the movant clearly carries its burden of

persuasion on each of these prerequisites.” GeorgiaCarry.org, Inc. v. U.S. Army Corps of

Eng’rs, 788 F.3d 1318, 1322 (11th Cir. 2015) (quoting Suntrust Bank v. Houghton Mifflin

Co., 252 F.3d 1165, 1166 (11th Cir. 2001) (per curiam)); see also Texas v. Seatrain Int’l,

S.A., 518 F.2d 175, 179 (5th Cir. 1975) (stating that the grant of a preliminary injunction

“is the exception rather than the rule” and the plaintiff must clearly carry the burden of

persuasion).




                                              3
   III.      Discussion

          Because a plaintiff must prevail on each element, courts look critically to ensure

that all four have been satisfied when reviewing a motion for preliminary injunction. In

this case, the third element—whether the Plaintiff has, or will, suffer irreparable harm

without the injunction—is dispositive.

          “[H]arms that may be remedied through the award of monetary damages are not

considered ‘irreparable.’” Suntrust Bank v. Houghton Mifflin Co., 268 F.3d 1257, 1276

(11th Cir. 2001) (quoting Cunningham v. Adams, 808 F.2d 815, 821 (11th Cir. 1987));

see also Future Tech Int'l, Inc. v. Tae Il Media, Ltd., 944 F. Supp. 1538, 1553 (S.D. Fla.

1996) (“The possibility of adequate compensatory or other corrective relief will be

available at a later date, in the ordinary course of litigation weighs heavily against a claim

of irreparable harm.”). The Eleventh Circuit has repeatedly held that the availability of

money damages typically restricts the equitable remedy of a preliminary injunction. E.g.,

Rosen v. Cascade Int'l, Inc., 21 F.3d 1520, 1527 (11th Cir. 1994) (“It is axiomatic that

equitable relief is only available where there is no adequate remedy at law; cases in

which the remedy sought is the recovery of money damages do not fall within the

jurisdiction of equity.”). So too has this Court. E.g., Future Tech, 944 F. Supp. at 1553.

          In copyright cases, irreparable harm typically exists “where the plaintiff has

invested considerable time and money in the development of a product and the defendant

has engaged in wholesale copying.” Re-Gu Records v. Marakka 2000, Inc., No. 09-

21251-CIV, 2009 WL 10668181, at *3–5 (S.D. Fla. Aug. 19, 2009), report and

recommendation adopted, No. 09-21251-CIV, 2009 WL 10669020 (S.D. Fla. Nov. 10,

2009) (citing Apple Computer, Inc. v. Formula Int'l, Inc., 725 F.2d 521, 525–6 (9th Cir.



                                              4
1984)). But this Court has rejected irreparable harm where the plaintiff has alleged solely

speculative harm, Universal City Studios, Inc. v. Casey & Casey, Inc., 622 F. Supp. 201,

205–06 (S.D. Fla. 1985) (rejecting irreparable harm as speculative where the only

demonstrated harm was “actual or potential losses of proceeds occasioned by the

activities of the defendant”), and where the material injury has already occurred at the

time of litigation, Re-Gu Records, 2009 WL 10668181, at *3–5 (comparing the

relationship of plaintiff with multiple defendants and granting injunctive relief solely

against defendants who directly competed with plaintiff and engaged in the sale and

manufacture of products identical to those protected under plaintiff’s copyright). And

injuries considered “irreparable” typically relate to the longstanding effect on a

plaintiff’s business, as opposed to any time-limited or discrete injury compensable at law.

E.g., Vergara Hermosilla v. The Coca-Cola Co., 717 F. Supp. 2d 1297, 1305 (S.D. Fla.

2010) (“the loss of customers and goodwill is an irreparable injury”) (internal quotation

omitted) (citing Ferrero v. Assoc. Materials Inc., 923 F.2d 1441, 1449 (11th Cir. 1991).

       The Court finds no irreparable harm here. In its Motion, Caracol argues that

Telemundo’s use of the character “denies Caracol its right to control its work, denies it

the right to realize economic gain from its own use of [the character], and threatens the

loss of a valuable asset.” [ECF No. 3, at 7]. But damages would remedy each injury.

       Caracol’s right to profit from its use of the character and the loss of an asset are

both redressable in damages because there is a calculable sum that can satisfy Caracol’s

injuries. The Letter Agreement and other contracts demonstrate this, as the parties

previously agreed to proportions of profits and damages provisions. These indicate that

the parties could and did assign the show and its elements a monetary value. Moreover,



                                            5
as counsel for Telemundo established at argument, there are numerous ways to gauge the

value of the character. For example, the parties could look at the metrics used by

television entertainment, such as revenue streams, ratings, and profit margins.

        Caracol’s third argument, its right to control its own work, fails for two reasons.

First, the parties’ contracts dispel any reasonable possibility that this injury is not

compensable through damages. It is undisputed that the contracts established how at least

some of the profits would be shared and allocated monetary remedies in the event of a

dispute. Thus, the character (and the show) were both assigned a value and any damage

Caracol may suffer from not being able to control its own work is compensable based on

that value. Second, a “right to control its work” injury is (at best) speculative based on the

facts alleged here. See Universal, 622 F. Supp. at 205–06. The only concrete harm

alleged is the loss of profits.

        Aside from repeatedly contending that this case centers on a copyright dispute and

not a breach of contract claim, Caracol has offered little to no counterargument for

Telemundo’s contention that damages are a sufficient remedy. 1 In its Reply, Caracol

alleges that it has suffered monetary harm and will continue to do so if Telemundo

1
  This Court’s precedent teaches that irreparable harm may not be presumed in copyright
cases such as this. See Applied Concepts Unleashed, Inc. v. Matthews, No. 12-14035-
CIV, 2012 WL 12831313, at *13–14 (S.D. Fla. Oct. 1, 2012), report and
recommendation adopted sub nom. Applied Concepts Unleashed, Inc v. Matthews, No.
12-14035-CIV, 2012 WL 12831544 (S.D. Fla. Oct. 19, 2012), order amended and
superseded, No. 12-14035-CIV, 2012 WL 13018412 (S.D. Fla. Oct. 24, 2012), and
report and recommendation adopted sub nom. Applied Concepts Unleashed, Inc v.
Matthews, No. 12-14035-CIV, 2012 WL 13018412 (S.D. Fla. Oct. 24, 2012) (“[I]t
follows that an injunction should not automatically issue after a finding of copyright
infringement is made. Rather, the court should examine whether on the facts of the case
at issue plaintiff has shown that failure to issue an injunction will result in irreparable
harm.”). The Court therefore declines to presume injury and instead evaluates on the facts
of the instant case whether Plaintiff will suffer irreparable harm.


                                              6
continues to use El Cabo. [ECF No. 3, at 7]. But nowhere does Caracol provide evidence

of lasting damage to, for example, its brand, reputation, or customer base by virtue of

Telemundo’s continued use of El Cabo. See Vergara, 717 F. Supp. 2d at 1305.

         An injunction “should not be granted as a matter of course.” Monsanto Co. v.

Geertson Seed Farms, 561 U.S. 139, 165 (2010). In this case, the “key word” in the

analysis “is irreparable. Mere injuries, however substantial, in terms of money, time and

energy . . . , are not enough. The possibility that adequate compensatory or other

corrective relief will be available at a later date, in the ordinary course of litigation,

weighs heavily against a claim of irreparable harm.” Sampson v. Murray, 415 U.S. 61, 90

(1974). Accordingly, the Court finds that Caracol has failed to establish irreparable harm.

Because a movant must carry the burden on all four elements, GeorgiaCarry.org, Inc.,

788 F.3d at 1322, the Court need not analyze the other three.

   IV.      Conclusion

         Based on the foregoing, it is ORDERED AND ADJUDGED that the Plaintiff’s

Motion for Preliminary Injunction [ECF No. 3] is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of

December, 2018.




                                             _________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                            7
